


Exhibit 10.1




October 13, 2014


Eugene I. Lee, Jr.
[Address]


Dear Gene,


We are pleased to designate you to be the Interim Chief Executive Officer (the
“Interim CEO”) of Darden Restaurants, Inc. (the “Company”), effective October
13, 2014 (the “Effective Date”). As Interim CEO, you will report to the Board of
Directors of the Company (the “Board”) and have such duties, authority and
responsibility as may be assigned to you by the By-Laws of the Company and the
Board and which are commensurate with such position.


In recognition of your willingness to serve as the Interim CEO and to take on
the additional responsibility that such position entails, the Company will grant
to you on the Effective Date and on each one-month anniversary of the Effective
Date during the period of time in which you serve as Interim CEO, an award under
the Company’s 2002 Stock Incentive Plan (the “Plan”) of the number of restricted
stock units (“RSUs”) having an aggregate value equal to $25,000, based on the
closing market price of the Company’s common shares on the NYSE on the Effective
Date. Based on your performance as the Interim CEO, as determined by the Board,
each award of RSUs described in the preceding sentence will vest on the one-year
anniversary of the applicable date of grant. The Company will also grant to you
on the Effective Date an award under the Plan of the number of RSUs having an
aggregate value equal to $300,000, based on the closing market price of the
Company’s common shares on the NYSE on the Effective Date. Based on your
performance as the Interim CEO, as determined by the Board, the award of RSUs
described in the preceding sentence will vest on the one-year anniversary of the
Effective Date; provided, that (a) you remain employed at the Company for a
period that extends through 60 days following the hiring of a non-interim Chief
Executive Officer even if such non-interim Chief Executive Officer is you, and
(b) if a non-interim Chief Executive Officer is appointed or hired by the
Company prior to the six-month anniversary of the Effective Date, then the award
will vest on a pro rata basis on the one-year anniversary of the Effective Date,
with the numerator determined based on the number of days you served as Interim
CEO beginning on the Effective Date and the denominator being 180. Each award of
RSUs described above will be subject to the terms and conditions of the Plan and
the applicable award agreement issued to you thereunder. During the period of
time in which you serve as Interim CEO, your current base salary of $714,000
will be increased by $25,000 per month, pro-rated for any partial months during
which you serve as Interim CEO.



1



--------------------------------------------------------------------------------




By signing this letter agreement (this “Agreement”) below, you acknowledge and
agree that neither your appointment as the Interim CEO nor the assignment to you
of the duties, authority and responsibility described above will constitute the
basis for you to terminate your employment with the Company for Good Reason (as
such term is defined in the Amended and Restated Management Continuity Agreement
between you and the Company, dated October 1, 2009 (the “MCA”), or the award
agreements that govern the terms and conditions of the equity awards held by you
as of the date hereof (the “Award Agreements”), as applicable) under the MCA or
the Award Agreements. You further acknowledge and agree that your re-appointment
as the Company’s President and Chief Operating Officer following the end of your
service as Interim CEO will not constitute the basis for you to terminate your
employment with the Company for Good Reason under the MCA or the Award
Agreements. You further acknowledge and agree that in the event of your
termination of employment with the Company, the amount of any severance and
benefits which you may be entitled to receive will be based on your compensation
and benefits as in effect immediately prior to the Effective Date; provided,
that if you are serving in a position other than Interim CEO at the time of your
termination of employment, such amount will be based on your compensation and
benefits then in effect. Notwithstanding the foregoing, if there is a Change of
Control (as defined in the MCA) after the Effective Date, then, in the event of
your termination of employment with the Company after such Change of Control,
the amount of any severance and benefits which you may be entitled to receive
will be based on your compensation and benefits in effect at the time of your
termination of employment.


Except as modified herein, the terms and conditions of the MCA, Award Agreements
and August 13, 2007 employment letter shall remain in full force and effect.


Please acknowledge your acceptance of this appointment and your understanding
of, and agreement to, the foregoing by signing this Agreement in the space
provided below.


Sincerely,


Darden Restaurants, Inc.


By /s/ Teresa M. Sebastian
Teresa M. Sebastian
SVP, General Counsel, Chief
Compliance Office and Corporate Secretary


Acknowledged and Agreed:


/s/ Eugene I. Lee, Jr.
Eugene I. Lee, Jr.



2

